 



[image_001.jpg]

Frank Messana

General Counsel, North America

Phone: 704-260-3365

Fax: 704-260-3304

Email: fmessana@acninc.com



 

 

 

April 1, 2012

VIA EMAIL: Effi.Baruch@deltathree.com

 

Mr. Effi Baruch

 

CEO and President

deltathree, Inc., a Delaware corporation

Jerusalem Technology Park, Bldg. 9

PO Box 48265

Jerusalem, Israel 91481

 

CEO and President

DME Solutions, Inc., a New York corporation

 

CEO and President

Delta Three Israel, Ltd., an Israeli corporation

 

RE: Agreement Concerning Outstanding/Future Commissions

 

Dear Mr. Baruch:

 

As part of the Sales Agency Agreement between ACN, Inc., deltathree, Inc.
(“Inc.”), DME Solutions, Inc. (“DME”), and Delta Three Israel, Ltd. (“Delta
Three Israel”) (Inc., DME, and Delta Three Israel are collectively referred to
herein as “D3”), dated September 27, 2010 and amended as of January 26, 2011,
and the Introducer Agreement between ACN Europe B.V. and those same D3 parties
dated April 13, 2011, (both documents together herein referred to as the
“Agreements”) D3 is obligated to pay ACN U.S. and ACN Europe (“ACN”) certain
commissions for ACN’s sale of D3’s Mobile World application. D3 has failed to
pay ACN its earned commissions on sales as required under the Agreements in an
amount at least equal to $576,000 from November, 2010 through November 2011.
That amount includes commissions due for sales by ACN’s U.S./Canadian and
European operations, and additional commissions continue to accrue for
subsequent months as well.

 

The terms of the Agreements require that the commissions for each month be paid
to ACN by D3 by wire transfer on or before the 15th day following the end of
each such month.  Because D3 has failed to make all such payments to ACN, D3 has
been and continues to be in material breach of the Agreement, and ACN is
entitled to exercise all of its rights and pursue all of its available remedies
against D3 for this breach.  ACN is willing, however, to forbear from exercising
these remedies at this time, provided that D3 agrees to and performs in
accordance with the following conditions:

 

 

 

 [image_002.jpg]

 



 

 

 







[image_001.jpg]

Frank Messana

General Counsel, North America

Phone: 704-260-3365

Fax: 704-260-3304

Email: fmessana@acninc.com



 

 

1.Beginning April 1, 2012 (the “Effective Date”) and for each month thereafter,
D3 shall pay all then-current commissions on a timely basis as required under
the Agreements.  Any cure periods provided for under the Agreements for
non-payment shall no longer apply.     

2.Commencing with the Effective Date, D3 shall pay to ACN concurrently with each
then-current commission payment, a late-payment fee in the amount of one percent
(1%) per month of any past-due, unpaid commissions.  Such payment shall be a
separate and distinct payment to that which is paid for then-current
commissions.    

3.Commencing on July, 15, 2012, and continuing on the 15th day of each month
thereafter, D3 will, in addition to paying then current commissions in
accordance with Item 1, and late payment fees in accordance with Item 2, pay
down any unpaid past due amounts.  The amount of such “pay down” shall be at
least $15,000 per month through June 15, 2013; and commencing July 15, 2013, and
continuing on the 15th day of each month thereafter, the pay down amount will
increase to at least $25,000 per month until such time that the unpaid balance
amount is fully satisfied.  Notwithstanding the foregoing, D3 shall pay in full
to ACN upon 30 days’ notice, any unpaid, past due amounts.    

4.If D3 fails to pay the full amounts due within the time frames set forth
herein, or otherwise materially breaches the Agreements, ACN may in its sole
discretion terminate this forbearance agreement and exercise its rights and
pursue all remedies available to it at law or in equity.

 

D3 shall pay upon 30 days’ notice any and all reasonable expenses, including
reasonable attorney’s fees, incurred by ACN in connection with any collection
efforts made by ACN in relation to amounts owed to ACN by D3 or for any
enforcement of ACN’s rights or remedies for D3’s breach of this letter or the
Agreements.  In the event of any Insolvency Event as defined in the Agreements,
excepting for the event described in sub-clause (d) therein, by D3 or any of its
subsidiaries, all unpaid amounts due to ACN from D3 shall become immediately due
and payable, effective immediately prior to such Insolvency Event described
above by D3.  Any amount due to ACN from any D3 party under this letter or under
the Agreements shall be the joint and several liability of Inc., DME, and Delta
Three Israel. 

 

Nothing in this letter shall be deemed a waiver of any rights ACN has under the
Agreements as amended, and, except as expressly provided herein, the Agreements
shall remain unchanged and in full force and effect. Furthermore, any rights
that ACN has, including the right to receive payment and/or damages for D3’s
failure to pay as a result of the contractual relationship between ACN and D3
are expressly preserved even in the event the underlying Agreements are
terminated in accordance with its terms.

 

This letter shall be governed by and construed in accordance with the laws of
the State of New York.  Notwithstanding any provision to the contrary in the
Agreements, ACN may enforce its rights and exercise any available remedies
against D3 for any breach by D3 of this letter or the Agreement by pursuing, in
ACN’s sole discretion (i) arbitration as outlined under Section 18(f) of the
Agreements, except such arbitration may be held in Charlotte, North Carolina, in
ACN’s sole discretion, or (ii) action in any state or federal court in
Charlotte, North Carolina.  In addition, ACN may terminate the Agreements at its
convenience by providing 30 days’ notice to Inc.  Upon any termination of the
Agreements, in addition to other surviving provisions pursuant to Section 18(j)
of the Agreements, D3’s payment obligations and ACN’s rights with respect
thereto under this letter shall survive.  

 

 

 

 [image_002.jpg]

 





 

 

  





[image_001.jpg]

Frank Messana

General Counsel, North America

Phone: 704-260-3365

Fax: 704-260-3304

Email: fmessana@acninc.com



 



 

 

The following provisions of the Agreements shall apply to this letter agreement
as if fully set forth herein and made applicable hereto: Sections 18(a) [Entire
Agreement; Amendment; Waiver], (b) [Severability], (c) [Notices], (d)
[Successors and Assigns], (h) [Further Assurances] and (i) [Counterparts].   

 

Please indicate your acknowledgement and acceptance of the terms of this letter
effective April 1, 2012 in the space provided below and return a fully executed
copy.

 

 

Sincerely,

 

/s/ Frank Messana

Frank Messana

DELTATHREE, INC.

 

By:/s/ Effi Baruch

Name: Effi Baruch

Title: CEO and President

 

DME SOLUTIONS, INC.

 

By: /s/ Effi Baruch

Name: Effi Baruch

Title: CEO and President

 

DELTA THREE ISRAEL, LTD.

 

By: /s/ Effi Baruch

Name: Effi Baruch

Title: CEO and President

 

 

[image_002.jpg] 

 



 

